
	

113 HR 5578 IH: Employer Participation in Refinancing Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5578
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Rodney Davis of Illinois introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the exclusion for employer-provided
			 educational assistance to employer payment of interest on certain
			 refinanced student loans.
	
	
		1.Short titleThis Act may be cited as the Employer Participation in Refinancing Act.
		2.Exclusion for employer payment of interest on certain refinanced student loans
			(a)In generalParagraph (1) of section 127(c) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by redesignating subparagraph (B) as subparagraph (C), and by
			 inserting after subparagraph (A) the following new subparagraph:
				
					(B)the payment by an employer, whether paid to the employee or to a lender, of any indebtedness of the
			 employee under a qualified education refinance loan or any interest
			 relating to such a loan, and.
			(b)Qualified education refinance loanSubsection (c) of section 127 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(8)Qualified education refinance loanThe term qualified education refinance loan means any indebtedness used solely to refinance a qualified education loan (within the meaning of
			 section 221(d)(1)) with respect to which the lender offers the borrower
			 protection in the event of unemployment or financial hardship (as
			 reasonably determined by the lender, including periods of forbearance or
			 career assistance)..
			(c)Conforming amendment; denial of double benefitParagraph (1) of section 221(e) of the Internal Revenue Code of 1986 is amended by inserting before
			 the period the following: , or for which an exclusion is allowable under section 127 to the taxpayer's employer by reason of
			 the payment by such employer of any indebtedness on a qualified education
			 loan of the taxpayer.
			(d)Effective dateThe amendments made by this section shall apply to expenses paid after December 31, 2014.
			
